SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

374
CA 13-00603
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF VILLAGE OF SCOTTSVILLE,
PLAINTIFF-RESPONDENT,

                     V                                             ORDER

JAMIE SWANN, DEFENDANT-APPELLANT.


REEVE BROWN PLLC, ROCHESTER (STEVEN E. LAPRADE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LAW OFFICES OF PETER K. SKIVINGTON, PLLC, GENESEO (PETER K. SKIVINGTON
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Monroe County (Thomas M. Van Strydonck, J.), entered
December 31, 2012. The judgment, inter alia, denied the motion of
defendant to vacate an order entered June 14, 2012 and granted
plaintiff the right to demolish a certain structure at the expense of
defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   May 9, 2014                          Frances E. Cafarell
                                                Clerk of the Court